Citation Nr: 1329225	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and major depressive disorder. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel	






INTRODUCTION

The Veteran had active service in the Army from October 1973 
to October 1993.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2010 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that a claim is not limited to the diagnosis identified by 
the Veteran.  In this case, the Veteran has filed a claim 
for PTSD but the record shows other psychiatric diagnoses.  
As a result, the issue on appeal has been re-characterized 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his acquired psychiatric disorder, 
to include PTSD and major depressive disorder, is due to the 
traumatic events he experienced in South Korea.  Further 
development of the evidence is necessary prior to an 
adjudication of the claim.  

The Veteran has reported that while he was stationed in 
South Korea, two United States servicemen were killed by 
North Korean soldiers.  The Veteran reported that this 
incident caused tension between the United States and North 
Korea.  At a July 2009 private examination, the Veteran 
stated that after this event he felt afraid because he was 
worried that war was going to break out, nuclear weapons 
would be used, and everyone was going to be killed.  In an 
August 2009 statement, the Veteran reported that after the 
event his unit was deployed to "war time fighting" position 
(Red Alert) to the south of Seoul and were prepared to 
deliver nuclear weapons if necessary.  He reported that his 
unit was on Red Alert for approximately two weeks following 
the incident.  The Veteran also stated that the incident has 
haunted him ever since because waiting for the tension 
between the United States and North Korea to subdue was very 
stressful.  

The Board notes that if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or 
a psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear 
of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The record indicates that the Veteran has been diagnosed 
with PTSD by a private physician.  However, since there is 
no diagnosis of record of PTSD by a VA or VA-contracted 
psychiatrist or psychologist based on fear of hostile 
military activity, a remand is required to obtain an opinion 
as to whether this stressor is sufficient to support a 
diagnosis of PTSD.  

The Board notes that in support of his alleged stressor the 
Veteran has submitted a lay statement by E.C.C., a fellow 
soldier.  The Board also observes that the Veteran has 
submitted a similar statement on behalf of E.C.C's claim of 
service connection for a psychiatric disorder, including 
PTSD concerning the incident noted above.  The Board finds 
that given this situation corroboration from someone without 
a pending claim based on the same alleged stressor would be 
helpful in adjudicating this claim.  Therefore, requests 
should be made to the applicable service department for the 
purpose of verifying the alleged stressors.

Furthermore, a private physician diagnosed the Veteran with 
major depressive disorder based on the Veteran's account of 
in-service stressors.  As such, a remand is necessary to 
determine the nature and etiology of the Veteran's diagnosed 
major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1)	The RO/AMC should contact the Veteran and 
request that he provide a completed 
release form (VA Form 21-4142) authorizing 
VA to request copies of any treatment 
records from any private medical 
providers, who have treated him for his 
acquired psychiatric disorders. 

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file, 
should be obtained and associated 
therewith.  All attempts to procure any 
outstanding treatment records should be 
documented in the claims file.  If the AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file and the 
Veteran and his representative should be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review

2)	The AMC/RO should request that an 
appropriate agency, to include JSRRC, 
provide any available information that 
might corroborate the Veteran's alleged 
in-service stressor, to include witnessing 
the attacks of fellow soldiers while 
stationed in Korea and subsequently 
finding out that they were killed.  
Specifically, a copy of the Veteran's unit 
history and any incident reports for 
August 1976 should be obtained.  
Additionally, steps should be taken to 
verify whether Edward C. Carter served 
with the Veteran while in Korea.  
Information regarding his unit assignment 
would be helpful in this regard.

These agencies should be provided with 
copies of the Veteran's personnel records 
obtained showing service dates, duties, 
and units of assignment, as well as copies 
of PTSD stressor statements in support of 
the claim, and any additional relevant 
evidence associated with the claims folder 
as a result of this remand.

Any attempts to obtain these records and 
responses received thereafter should be 
associated with the Veteran's VA claims 
file.

3)	After the foregoing, schedule the Veteran 
for a VA examination to determine whether 
any acquired psychiatric disorder, to 
include PTSD and depression, is related to 
the Veteran's service.  The claims file 
and a copy of this remand must be made 
available to the examiner for review.  All 
indicated testing should be conducted.

The examiner should address the following:

A.	Please identify all of the Veteran's 
psychiatric diagnoses.  Specifically 
state whether the Veteran has a current 
diagnosis of PTSD.

B.	If a diagnosis of PTSD is appropriate, 
the examiner should state whether there 
is a link established by medical 
evidence between current symptoms and 
an inservice stressor.  If so, the 
examiner should identify such stressor.  
Specifically, the examiner should state 
whether it is at least as likely as not 
(i.e. at least a 50-50 probability) 
that the Veteran's claimed in-service 
stressor resulted in a current 
diagnosis of PTSD. 

C.	If a diagnosis of PTSD is appropriate, 
the examiner should also specify 
whether (1) his alleged stressor of 
observing service men being assaulted 
by North Korean soldiers and learning 
later that they were killed involved a 
psychological or psycho-physiological 
state of fear, helplessness or horror.  
2) If so, whether such stressor was 
sufficient to result in a diagnosis of 
PTSD and whether the Veteran's symptoms 
are related to the claimed stressor.  

The examiner should address whether the 
Veteran's claimed stressor (i.e. fear 
of an impending war between the United 
States and North Korea) is adequate to 
support a diagnosis of PTSD and whether 
the Veteran's symptoms are related to 
the claimed related stressors.  If PTSD 
is not diagnosed, the examiner should 
explain why the diagnosis was not made.  
Additionally, if PTSD is not diagnosed, 
the examiner is asked to specifically 
comment on the favorable private 
medical opinions dated July 2009 and 
October 2011.  

D.	 If the examination results in a 
psychiatric diagnosis other than PTSD 
and with respect to the private Dr. H. 
J. diagnosis of Major depressive 
disorder, the examiner should offer an 
opinion as to the etiology of each non-
PTSD psychiatric disorder, to include 
whether it is at least as likely as not 
(at least a 50-50 probability) that any 
currently diagnosed psychiatric 
disorder, other than PTSD, had its 
onset during active service or is 
related to any in-service disease, 
event, or injury.  

If major depressive disorder is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  
Additionally, if major depressive 
disorder is not diagnosed, the examiner 
is asked to specifically comment on the 
favorable private medical opinion dated 
October 2011.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.  An examiner's report 
that he or she cannot provide an 
opinion without resort to speculation 
is inadequate unless the examiner 
provides a rationale for that 
statement. As such, if the examiner is 
unable to offer an opinion, it is 
essential that the examiner provide a 
rationale for the conclusion that an 
opinion could not be provided without 
resort to speculation, together with a 
statement as to whether there is 
additional evidence that could enable 
an opinion to be provided or whether 
the inability to provide the opinion is 
based on the limits of medical 
knowledge. 

4)	Thereafter, the AMC/RO must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5)	Following the completion of the foregoing, 
and after undertaking any other 
development it deems necessary, the RO 
should readjudicate the Veteran's claim.  
The RO should then provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


